Citation Nr: 1611208	
Decision Date: 03/21/16    Archive Date: 03/29/16

DOCKET NO.  11-12 425	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to service connection for lumbar radiculopathy with left sided herniation, claimed as a back disorder.

2. Entitlement to service connection for an acquired psychiatric disorder to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

H. Yoo, Counsel


INTRODUCTION

The Veteran served on active duty from August 1970 to August 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2008 and November 2012 rating decisions by the Houston, Texas, Regional Office (RO) of the Department of Veterans Affairs (VA). 

In October 2014, the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge at the San Antonio, Texas Satellite Office of the RO.  A copy of the transcript of this hearing has been obtained and associated with the record.

This appeal was processed using the Veterans Benefits Management System paperless claims processing system.  Accordingly, any future consideration of the Veteran's case should take into consideration the existence of this electronic record.

The issue of entitlement to service connection for an acquired psychiatric disorder to include PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if additional action is required on his part.


FINDING OF FACT

Resolving reasonable doubt in favor of the Veteran, the evidence of record demonstrates that lumbar radiculopathy with left sided lumbar disc herniation, claimed as a back disorder, is related to an injury sustained during active service.


CONCLUSION OF LAW

The criteria for establishing entitlement to service connection for lumbar radiculopathy with left sided lumbar disc herniation have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5103, 5103(A), 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. The Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328   (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all five elements of a service connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

Here, in light of the favorable decision below, the Board finds that any deficiency in the notice provided herein was not prejudicial to the Veteran and is moot.  See 38 U.S.C.A. §§ 5103 , 5103A (West 2014); 38 C.F.R. § 3.159 (2015); Mayfield v. Nicholson, 19 Vet. App. 103, (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II. The Merits of the Claim

The Veteran contends that his current back disorder is the result of an injury sustained during his active duty service. 

Governing Law and Regulations

In general, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R.         § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167   (Fed. Cir. 2004).  Depending on the evidence and contentions of record in a particular case, lay evidence can be competent and sufficient to establish a diagnosis and medical etiology of a condition.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009), Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) in certain cases the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.  The option of establishing service connection through a demonstration of continuity of symptomatology rather than through a finding of nexus is specifically limited to the chronic disabilities listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Here, arthritis is a "chronic disease" under 38 C.F.R. § 3.309(a) and therefore, 38 C.F.R. § 3.303(b) applies to the Veteran's claim.

VA is required to evaluate the supporting evidence in light of the places, types, and circumstances of service, as evidenced by service records, the official history of each organization in which the veteran served, the veteran's military records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a) (West 2014); 38 C.F.R. § 3.303.

Finally, in a claim for service connection, the ultimate credibility or weight to be accorded evidence must be determined as a question of fact.  The Board determines whether (1) the weight of the evidence supports the claim, or (2) the weight of the "positive" evidence in favor of the claim is in relative balance with the weight of the "negative" evidence against the claim: the appellant prevails in either event.  However, if the weight of the evidence is against the appellant's claim, the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt is meant one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.

Factual Background and Analysis

Turning to the evidence of record, the Veteran testified at the October 2014 Board hearing that he slipped and fell backwards into a hole during his military training in 1971.  He had severe pain and could not move his legs.  He was treated and was placed off duty for approximately two or three weeks.  He was not evaluated with x-rays or MRIs.  The Veteran stated he was involved in another accident in 1995 when he fell off a bicycle and was treated as a sprain at work.  Upon examination, the Veteran's private physician, Dr. R. Hernandez, stated it appeared his current condition of his back stemmed from the back injury during this military service.  The Veteran further stated that since he left service in 1973 to 2003, he was treating himself for back pain with pain relievers and a heating pad.  

According to the in-service treatment records, it is clear that the Veteran injured his back during service.  The Veteran received treatment in November 1971 when he fell in a foxhole while in the field.  He stated he fell on the left side and felt a sharp pain in the lower left thoracic area.  Since then the pain has traveled.  The Veteran's August 1973 separation examination is absent of any noted residuals of a low back injury.

Post-service treatment records indicate the Veteran has a current back disorder.  

According to a May 2007 letter from Dr. Hernandez, the Veteran was diagnosed, in pertinent part, with herniated lumbar disc times three at L3-L4, L4-L5, and L5-S1; lumbosacral radiculopathy; and spinal arthritis.  Dr. R. Hernandez opined that the Veteran's disabilities are a "direct result of his service-connected injuries."

In a June 2011 letter, Dr. Hernandez stated he has treated the Veteran since December 2005.  An MRI conducted at the time "showed lateral disc herniations at L3-L4 and L4-5 impinging the left L4 nerve root and a broad based posterior central and bilateral paracentral disc herniation at L5-S1 contributing to [the] bilateral lateral stenosis."  Dr. Hernandez stated "[t]his explains the low back pain radiating down the left leg to his foot with numbness."  He noted that the Veteran "left service in August 1973 with difficulty walking and daily back pain.  No MRI or CT scan was performed therefore a complete back examination was not performed or could not be performed."  Furthermore, "[a]lthough [the Veteran] has degenerative disc disease, it is the ruptured discs suffered in service, which are his main problem at this time.  The discs were not properly diagnosed or documented when he left the armed forces.  His present condition originated from his service-connected injury has been continuous and chronic and progressive."  

In addition, in February 2015, Dr. Hernandez noted the Veteran's complaints of low back pain radiating to the left leg with numbness "goes back to when he was injured while training at Okinawa.  He fell in a foxhole and while being carried off on top of a tank the tanks rose up and he fell off the tank."  Again, the Veteran's continuing problems were not documented during his military service.  Ultimately, the Veteran never recovered from the back injury sustained during service which was "severe, improperly diagnosed and under treated."  

The Veteran was afforded a VA examination in April 2012 where a diagnosis of degenerative disc disease was confirmed.  It was determined, however, there was no evidence of radiculopathy.  The VA examiner noted that the Veteran injured his back in 1971 and was seen by a medic but did not have an x-ray.  He stated he was not seen again during service but did not have an x-ray.  After separation he was employed as a mailman but that he "always had back pain."  He did not see anyone until 2006.  The Veteran stated he started having left leg pain in approximately 2002.   

Upon review of the evidence of record, the VA examiner determined that the Veteran's degenerative disc disease was less likely as not (less than 50-50 probability) related to his military service.  The VA examiner noted the in-service treatment records indicated the Veteran experienced sacroiliac tenderness but there was no diagnosis of radiculopathy.  There was no mention that the pain involved his lower extremities.  In addition, the separation examination in October 1974 specifically denied recurrent back pain.  The records were silent of complaints for a period of approximately 35 years until his treatment in 2006.  The VA examiner noted there was no history of documented continuing complaints or treatments to indicate a chronic disabling condition.  The only exception noted was a history of an on-the-job injury to the lumbar spine in 1995, which was 22 years after separation, which resolved without residuals.  The VA examiner determined the changes revealed on x-ray and the physical examination were compatible with his age and senescence.  

Furthermore, regarding the Veteran's radiculopathy, the VA examiner determined upon examination that the Veteran had normal clinical findings and x-ray examination of the lower extremities for associated lumbar radiculopathy.  Therefore, the VA examiner determined, "there is no diagnosis to which I can attach a chronic disabling condition."  

In light of the totality of the evidence of record, the Board finds that the Veteran's claim for entitlement to service connection for a back disorder should be granted.  Here, it is clear that the evidence before the Board shows the Veteran complained of, and was treated for, a back injury during his military service. 

Medical opinions have been advanced both in support of and against a causal connection between the Veteran's military service injuries and his current back disorder.  The VA examiner contends the Veteran's degenerative disc disease was not related to his military service as the separation examination was absent of any residuals of the back injury and the post-service treatment records were silent of complaints for a period of approximately 35 years until his treatment in 2006.  The Board finds that despite the negative etiological opinion from the April 2012 VA examiner, Dr. Rodriguez's opinions that the Veteran's back disorder is related to his military service or the Veteran's lay statements of continuity of his symptoms cannot be ignored.  

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the Veteran's claims file.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  See also Claiborne v. Nicholson, 19 Vet. App. 181, 186   (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the Veteran, did not provide the extent of any examination, and did not provide any supporting clinical data). 

Here, the Board finds that Dr. Rodriguez's opinions are probative.  Although it is unclear whether a review of the claims file, including the in-service treatment records, was conducted, the facts relied upon by Dr. Rodriguez regarding the Veteran's in-service injury adequately reflect the objective evidence of record.  The VA examiner has also taken consideration of the Veteran's lay statements regarding the continuity of his symptoms.  Therefore, this opinion is competent, credible and persuasive, as it is based on accurate facts and supported by a rationale.  Id. 

The Board also acknowledges the Veteran's lay history of his disability.  The Veteran testified under oath before the Board that he experienced symptoms of a back disability following service.  He has maintained this position since then.  The Board finds his assertions of an in-service injury, symptoms of back pain, and the continuity of such symptomatology since service to be credible.  Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007) (as a finder of fact, the Board, when considering whether lay evidence is satisfactory, may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the veteran, and the veteran's demeanor when testifying at a hearing).  The VA examiner, while recognizing the Veteran's reported continuity of symptomatology since service, repeatedly pointed out, and seems to have relied upon, the lack of documented continuing complaints, without considering or explaining the significance of the Veteran's lay statements.

In view of the totality of the evidence, including the Veteran's documented in-service back injury, current findings of disability, and the positive nexus opinion of record, the Board finds that the lumbar radiculopathy with left sided herniation, claimed as a back disorder is causally related to the Veteran's active service.  Based on the foregoing and resolving reasonable doubt in the Veteran's favor, the Board finds that service connection is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

Entitlement to service connection for lumbar radiculopathy with left sided lumbar disc herniation, claimed as a back disorder, is granted.


REMAND

Unfortunately, a remand is required in this case.  Although the Board regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's acquired psychiatric disorder to include PTSD service connection claim so that he is afforded every possible consideration.  VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. §§ 5107(a), 5103A (West 2014); 38 C.F.R. § 3.159(c) (2015).

The Veteran has consistently reported two non-combat related stressors during his military service: 1) an attack in January 1971 while stationed in the Philippines and 2) an attack in March 1971 while stationed in Japan. 

These incidents were described to the practitioner who conducted the Veteran's mental health examination for VA in February 2011.  Upon examination, the Veteran was diagnosed with chronic anxiety disorder, not otherwise specified, "manifested by restlessness, anxiety, insomnia, and thinking more frequently about the episodes that occurred while on liberty during his time on active service."  The examiner concluded the Veteran's claim for service connection for PTSD was based on two incidents that occurred while on liberty and not in any combat or combat related situations.  Since his symptoms did not support a diagnosis of PTSD and there were no specific stressors, "service connection [ ] for PTSD cannot be established."  

The Board finds that this opinion is inadequate as the Veteran's stressors were not properly considered because they were not combat related.  The opinion also failed to comment on the etiology of the diagnosis of anxiety disorder.  As such, a new examination and opinion is necessary.

Accordingly, the case is REMANDED for the following action:

1. Copies of updated treatment records, VA and non-VA, should be obtained and added to the claims file.

2. Once all outstanding records have been obtained and associated with the claims file to the extent possible, schedule the Veteran for appropriate examination to determine the nature and etiology of any acquired psychiatric disorder, to include PTSD and anxiety disorder. 

Based on a review of the claims file, the results of the examination, and the Veteran's statements regarding the development and treatment of his claimed disorder(s), the examiner is asked to diagnose all acquired psychiatric disorder(s) and opine whether it is at least as likely as not (i.e., a 50 percent or greater probability) that any diagnosed acquired psychiatric disorder had its onset in service or is otherwise linked to service. 

The claims file should be provided to the examiner for review in conjunction with the examination and such should be acknowledged.  All appropriate testing should be accomplished.  The Veteran's lay statements, especially regarding his military stressors, contained within the claims file and made at the examination, must be considered. 

The Board notes that the February 2011 examination did not diagnose the Veteran with PTSD, but did diagnose chronic anxiety disorder, not otherwise specified.  The examiner is asked to address these findings and express agreement/disagreement with the diagnosis.

All findings and conclusions should be set forth in a legible report.  A clear rationale for all opinions rendered must be made.  If the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.

3. Review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, corrective procedures should be implemented.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

4. After completion of the foregoing and undertaking any further development deemed warranted by the record, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board for final appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


